Citation Nr: 1112280	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  99-15 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sore throat, to include as due to exposure to herbicides.

2.  Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling for the period prior to November 22, 2010, and as 40 percent disabling since November 22, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967, and from April 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge regarding the issues listed on the title page of this decision.  A transcript of that hearing is of record.

In June 2007 and August 2010, final decisions were issued with respect to some of the issues on appeal, and other issues, including those presently before the Board, were remanded for further evidentiary development.

This appeal must unfortunately again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Additional development is needed prior to further disposition of the claims.  In August 2010, the Board remanded the claims, in part, for the purpose of associating with the record VA clinical records dated since June 2007.  On remand, records dated from May 2009 to September 2010 were associated with the claims file.  As there is no record of a negative response, it is unclear to the Board whether records dated prior to May 2009 were requested.  Because the Veteran may have received VA treatment between June 2007 and May 2009, an additional request for VA clinical records must be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Private treatment records are also outstanding.  A June 2008 letter from the Veteran's private physician indicates that she had recently examined the Veteran with respect to his lumbar spine, and that as a result of that examination, she had concluded that his lumbar spine disability had become more severe and limiting over the last several years.  The most recent records from this physician in the claims file are dated in November 2006.  As the Veteran may have received treatment from this physician for his throat and lumbar spine conditions between November 2006 and June 2008, and may have received additional treatment since June 2008, records from this physician are relevant, and an attempt to obtain them must be made for purposes of satisfying VA's duty to assist.  

Finally, a remand is required for an additional opinion with respect to the Veteran's claim of entitlement to service connection for a disorder manifested by sore throat, to include as due to exposure to herbicides.  In August 2010, the Board remanded the claim because an April 2008 VA examination undertaken with respect to this claim was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the Board remanded the claim because the April 2008 examiner had not provided an adequate rationale for determining that the Veteran's sore throat condition was less likely than not related to a service medical condition, frequent complaints of sore throat during military service, or Agent Orange exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board requested that either the claims file be returned to the examiner who conducted the April 2008 examination for the preparation of an addendum to the April 2008 report of examination, or that the Veteran be afforded a new examination.  In addition to requesting that the examiner provide a complete 

and thorough rationale for all opinions expressed, the Board instructed the examiner to address whether:  

1) there was some immunological, allergic, esophageal, or other type of condition underlying the Veteran's frequent complaints of sore throat and, if so, what was it?; and 

2)  If there was an identifiable underlying condition, was it at least as likely as not (i.e., a probability of at least 50 percent or greater) that this underlying condition was related to an event, injury, or disease in service, or was otherwise due to in-service herbicide exposure?

The Veteran was provided an additional VA examination in November 2010, as a result of which he was diagnosed with gastroesophageal reflux disease (GERD).  The examiner did not specifically address whether the GERD was the source of the Veteran's complaints of sore throat, or whether his GERD was etiologically related to his active service, including to in-service exposure to herbicide agents.  The failure to provide either the opinions requested by the Board or the rationale for any opinions previously offered amounts to noncompliance with Board remand directives and renders the November 2010 examination inadequate, necessitating an additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is truly unfortunate that the Agency of Original Jurisdiction (AOJ) did not return the examination report for correction prior to re-certifying the appeal to the Board, thereby necessitating another remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records of all treatment received by the Veteran in the VA Central Texas Health Care System from June 2007 to May 2009, and from September 2010 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.  

2.  After obtaining the Veteran's authorization, associate with the claims file all records dated since November 2006 pertaining to treatment for throat and lumbar spine disabilities from Jaquelene Mitchell Adiele, M.D., and from any other physician identified by the Veteran.  All efforts to obtain these records must be fully documented.

3.  Refer the claims folder to the VA examiners who conducted the April 2008 and November 2010 examinations for purposes of providing addendums to the reports of examination.  The examiners should be requested to provide complete and thorough rationales for all opinions expressed in those reports, to include a discussion of the Veteran's documented medical history and assertions.  Additionally, the examiners must address the following questions:

a.  Is there some immunological, allergic, esophageal, or other type of condition underlying the Veteran's frequent complaints of sore throat and, if so, what is it?

b.  If there is an identifiable underlying condition, is it at least as likely as not (i.e., a probability of at least 50 percent or greater) that this underlying condition is related to an event, injury, or disease in service, or is otherwise due to in-service herbicide exposure?


A full rationale must be provided in support of all opinions rendered.  In the extraordinary circumstance that a clinician is unable to provide an opinion on the basis of speculation, a detailed explanation as to why not must be provided.

If the VA examiners who conducted the April 2008 and November 2010 examinations are NOT available to provide addendums, the Veteran should be rescheduled for a new examination by an ENT that fully addresses both the above matters and the matters set forth in the Board's June 2007 remand.

4.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 







[continued on next page]

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


